In view of the fact that upon two occasions, while I was a member of the House of Representatives, I formed and expressed an opinion in reference to the constitutionality of similar action on the part of the House of Representatives, in making an appropriation for additional expenses to the members, and acted upon that opinion, I do not think that I can approach the decision of *Page 239 
the issue in this matter with that impartiality to which the parties interested are entitled, I decline to participate in the decision of this case.